*169OPINION.
James:
In determining the existence of a deficiency in tax, the Commissioner has treated the transaction outlined above under the findings of fact as a complete realization of gain from the sale of property under the Revenue Act of 1918. The taxpayer admits that a profit was realized from the sale in the sum determined by the Commissioner, but contends that the profit so realized should be treated as profit from an installment sale and should be prorated over the years during which cash was realized in proportion to the amount of cash received each year.
We have no difficulty in determining that this is not an installment sale. The gain here realized was a gain or profit realized in the year 1919.